[ceoserviceagreementfor10001.jpg]
CONTRACT OF EMPLOYMENT BETWEEN LUXFER HOLDINGS PLC AND Alok Maskara LUXFER
HOLDINGS PLC Anchorage Gateway, 5 Anchorage Quay, Salford, M50 3XE LUXFER GAS
CYLINDERS LIMITED A member of LUXFER GROUP Anchora



--------------------------------------------------------------------------------



 
[ceoserviceagreementfor10002.jpg]
LUXFER HOLDINGS PLC SERVICE AGREEMENT THIS AGREEMENT BETWEEN (1) LUXFER HOLDINGS
PLC (Company Registration No.3690830) whose registered office is at Anchorage
Gateway, 5 Anchorage Quay, Salford M50 3XE (“the Company”), and (2) Alok Maskara
of 1351 E.Bywater Lane, Milwaukee, WI 53217 USA MEANING OF WORDS USED “Board”:
the Board of Directors of Luxfer from time to time (including any committee of
the Board duly appointed by it); “Change of Control”: has the meaning set forth
in sub-clause 6.3.7. "Group Company": a holding company from time to time of the
Company or any subsidiary or associated company from time to time of the Company
or of any such holding company (for which purpose "holding company" and
"subsidiary" have the meanings ascribed to them by Section 1159 of the Companies
Act 2006 as amended by Section1160 from time to time and "associated company"
means any company where any such holding company or subsidiary holds or controls
more than 20% of the equity share capital); “Luxfer”: Luxfer Holdings PLC the
ultimate holding company of the Company; “Luxfer Group” or “Group”: means the
Group Companies whose ultimate holding company is Luxfer; “Person”: includes a
body corporate and an unincorporated association of persons and references to a
company include any body corporate. “Termination Date”: the date this Agreement
terminates for any reason. RECITALS This Agreement contains the entire and only
agreement and will govern the relationship between the Company and you from the
Commencement Date in substitution for all previous agreements and arrangements
(whether written, oral or implied) between the Company or any Group Company and
you relating to your services all of which you agree by executing this Agreement
will be deemed to have terminated by mutual consent with effect from the
Commencement Date. Each party acknowledges that in entering into this Agreement
it does not rely on, and shall have no remedies in respect of, any statement,
representation, assurance or warranty (whether made innocently or negligently)
that is not set out in this Agreement. Each party agrees that it shall have no
claim for innocent or negligent misrepresentation or negligent misstatement
based on any statement in this Agreement. Nothing in this clause shall limit or
exclude any liability for fraud. 1. APPOINTMENT, POSITION AND DURATION 1.1 You
will be employed in the position as described in the schedule to this Agreement
("the Schedule"). You will be employed in this position, subject to the terms of
this Agreement and to any subsequent mutually agreed variation in your position,
until this Agreement is terminated in accordance with clause 15 below. 1.2 Your
employment with the Company in the position set out in the Schedule shall be
deemed to have commenced on the Commencement Date shown in the Schedule. LUXFER
HOLDINGS PLC Anchorage Gateway, 5 Anchorage Quay, Salford, M50 3XE May 17, 2017



--------------------------------------------------------------------------------



 
[ceoserviceagreementfor10003.jpg]
LUXFER HOLDINGS PLC SERVICE AGREEMENT 1.3 You will if and so long as you are
required by the Company carry out duties and/or act as director of the Company
and/or a director, officer, or employee of any other Group Company. 1.4 You will
be appointed as a director of the Company or any successor holding company of
Luxfer Group. The Company is not obliged to ensure that you remain a director of
that Company or successor holding company within the meaning of Section 250 of
the Companies Act 2006, as amended from time to time, and your removal from the
Board by a shareholders’ resolution if required by law or by any Group Company
pursuant to a relevant Article of Association of the Company does not amount to
a breach of this Agreement by the Company. 2. DUTIES 2.1 You shall perform such
duties and exercise such powers as shall from time to time be reasonably and
lawfully required of you in your position of Chief Executive Officer or such
other duties as may be .required of you from time to time by the Board. 2.2
Nothing in this Agreement requires the Company to allocate any, or any
particular, duties to you or to provide you with any facilities or opportunity
to work. 2.3 In the performance of your obligations under this Agreement you are
required at all times to obey such lawful instructions as may be given to you
from time to time by the Board and to comply with all policies and procedures
relating to equal opportunities, harassment, health and safety, bribery,
competition and with all other rules and procedures introduced by the Company or
Luxfer from time to time including but not limited to the Luxfer Group Code of
Ethics and the Luxfer Group Insider Trading Policy. For the avoidance of doubt
such rules, policies and procedures do not form a part of your contract of
employment and are not incorporated by reference into this Agreement. They can
be changed, replaced or withdrawn at any time at the discretion of the Company.
Breach of any rules, policies or procedures may result in disciplinary action.
2.4 During the course of your employment you shall: 2.4.1 promptly make such
reports to the Board of Luxfer in connection with the affairs of the Company and
any Group Company on such matters and at such times as reasonably required;
2.4.2 report your own wrongdoing and any wrongdoing or proposed wrongdoing of
any other employee or director of the Company or a Group Company to the Chairman
of the Board or the Board as appropriate immediately on becoming aware of it;
2.4.3 consent to the Company monitoring and recording any use that you make of
the Company’s electronic communication systems for the purpose of ensuring that
the Company and Luxfer rules are being complied with and for legitimate business
purposes; 2.4.4 comply with the requirements under both legislation and
regulation as to the disclosure of inside information; 2.4.5 comply with the
articles of association of the Company and any constitutional documents of any
Group Company (as amended from time to time) of which you are a director or
officer; 2.4.6 act as a director of the Company and carry out duties on behalf
of any other Group Company including, if so required by the Board, acting as an
officer or consultant of any such Group Company; 2.4.7 abide by any statutory,
fiduciary or common-law duties to any Group Company of which you are a director;
2.4.8 do such things as are reasonable and necessary to ensure that you and any
relevant Group Company comply with the UK and USA legislation rules including
LUXFER HOLDINGS PLC Anchorage Gateway, 5 Anchorage Quay, Salford, M50 3XE May
17, 2017



--------------------------------------------------------------------------------



 
[ceoserviceagreementfor10004.jpg]
LUXFER HOLDINGS PLC SERVICE AGREEMENT but not limited to Companies Act 2006
Listing Rules the Market Abuse Regulation (596/2014/EU) and the UK Corporate
Governance Code (as amended from time to time); 2.4.9 comply with all
requirements, recommendations or regulations, as amended from time to time, of
the NYSE or any regulatory authorities relevant to any Group Company and any
code of practice, policies or procedures manual issued by the Company (as
amended from time to time) relating to dealing in the securities of any Group
Company; 2.4.10 neither commit or attempt to commit the criminal offence of
insider dealing nor contravene Articles 14, 15 or 19 of the Market Abuse
Regulation (Regulation 596/2014/EU); 2.4.11 comply with the Company’s
anti-corruption and bribery policy and related procedures; 2.4.12 unless
prevented by Incapacity, devote the whole of your time, attention and abilities
to the business of the Company and any Group Company of which you are an officer
or consultant; 2.4.13 faithfully and diligently exercise such powers and perform
such duties as may from time to time be assigned to you by the Board together
with such person or persons as the Board may appoint to act jointly with you;
2.4.14 comply with all reasonable and lawful directions given to you by the
Board; and, 2.4.15 use your best endeavours to promote, protect, develop and
extend the business of the Company and the Group; 3. HOURS OF WORK There are no
fixed hours of work for this employment. You are required to work such hours as
may be necessary for the proper performance of your duties. Normal office hours
will be advised to you by the Company, but you will be expected to work
additional hours and any time off in lieu is entirely at the Company's
discretion and subject to the needs of the business. 4. EXPENSES You will be
reimbursed for all out-of-pocket expenses reasonably and properly incurred by
you in the performance of your duties under this Agreement in accordance with
the ‘Luxfer Group UK Personal Expenses Manual’. A copy of this document can be
obtained from the Luxfer Group Finance Department. On long-haul flights, you are
expected to travel business class where that is available. First class rail
travel and domestic US first class flights are acceptable, but you are
encouraged to travel economy on short flights. For the avoidance of doubt this
policy is not incorporated by reference into this Agreement and it may be
changed, replaced or withdrawn at any time at the discretion of the Company. 5.
LOCATION Your normal place of work will be the Company’s headquarters as
specified in the Schedule. You are expected to have your business office there.
You are free to decide on accommodation. It is recognised, however, that you
will be based in the USA for the balance of 2017. You will, however, from time
to time, be required to perform the duties hereunder at and from any of the
Company's or Group Company’s premises and shall undertake such travel within the
United Kingdom, USA, and overseas as the Company shall reasonably require.
LUXFER HOLDINGS PLC Anchorage Gateway, 5 Anchorage Quay, Salford, M50 3XE May
17, 2017



--------------------------------------------------------------------------------



 
[ceoserviceagreementfor10005.jpg]
LUXFER HOLDINGS PLC SERVICE AGREEMENT 6. BENEFITS During the course of your
employment you will receive the following:- 6.1 Basic Salary You shall be paid,
with effect from the Commencement Date, a gross annual salary as described in
the Schedule which will accrue from day to day and be payable by equal monthly
instalments on the 15th day of each month direct to your bank account. Your
remuneration shall be reviewed annually on or about the 1 January in each year
(or such other date as the Board shall determine) in accordance with the
requirements of the Remuneration Policy. The Company will be under no obligation
to award an increase following a review of your remuneration, Your salary will
be inclusive of any director’s fees to which you may be entitled as a director
of the Company or any Group Company. 6.2. Bonus Scheme You will be entitled to
participate in the Luxfer Group Management Bonus Scheme (“the Bonus Scheme”)
with the minimum target of 100% of your annual salary (the “Target Bonus
Opportunity”) and a maximum potential bonus of 150% of your annual salary (the
“Maximum Bonus Opportunity”) (together the Target Bonus Opportunity and the
Maximum Bonus Opportunity will be referred to as the “Total Bonus Opportunity”).
Of the Total Bonus Opportunity of 150% of annual salary, a bonus of between 50%
(at budget) and 100% (at stretch) of annual salary will be earned based upon
achievement of Key Performance Indicators (“KPIs”) chosen by the remuneration
committee of the Board. A bonus opportunity of 50% of annual salary will be
earned based upon achievement of one to five personal or strategic objectives
set by the Board. The Board is committed to setting reasonable and appropriate
personal and strategic objectives for you every year, Bonus targets at budget
and stretch for Group KPIs will be the same for you as for other senior
executives. If Group profit is chosen as a personal or strategic objective the
target will be the same as set for any other senior executives. Notwithstanding
the foregoing, the portion of the Total Bonus Opportunity that is based upon
personal or strategic objectives is not payable if the Company does not meet or
exceed its budgeted profit threshold as set up by the remuneration committee.
The current profit threshold is set at 90% of budget trading profit.
Participation in the Bonus Scheme is otherwise subject to the rules of the Bonus
Scheme which shall be reviewed from time to time and which may be amended or
replaced in the Company's absolute discretion. The Company may alter the terms
of any bonus targets or withdraw them altogether at any time without prior
notice. No such review or alteration may directly or indirectly reduce the
Target Bonus Opportunity or the Maximum Bonus Opportunity. Participation in or
payments under any such Bonus Scheme for any year will not confer any right upon
you to be paid a bonus the following year or subsequent years. Bonus payments
are not pensionable. Bonus payments will be made in accordance with the
Company’s bonus scheme as applied to all senior executives. With respect to the
calendar year ending December 31st of 2017, your cash bonus will be calculated
on basic salary actually paid in that calendar year. For purposes of the
calendar year ending December 31st of 2017, the Board shall establish your
personal and strategic objectives and identify the KPIs no later than 45 days
after your commencement of employment. Notwithstanding anything herein to the
contrary, no profit threshold shall apply for purposes of determining whether
the bonus with respect to the calendar year ending December 31st of 2017 is
payable (because you did not have any part in setting the budget). LUXFER
HOLDINGS PLC Anchorage Gateway, 5 Anchorage Quay, Salford, M50 3XE May 17, 2017



--------------------------------------------------------------------------------



 
[ceoserviceagreementfor10006.jpg]
LUXFER HOLDINGS PLC SERVICE AGREEMENT 6.3 Shareholding 6.3.1 You will be
entitled to participate in the Luxfer Holdings Long Term Incentive Plan
(“LTiP”). Participation in the LTiP is subject to the rules of the LTiP which
shall be reviewed from time to time and which may be amended or replaced in the
Company's absolute discretion. During each year of your employment, you will
have the ability to earn equity awards with a value of 150% of your annual basic
salary (the “Target LTiP Opportunity”). The financial targets and terms for
earning the annual equity awards will be consistent with the overall company
LTiP plan. The relevant KPIs will be the same for you and the rest of the senior
executive team. In no circumstances can your LTiP pay-out exceed the cap in the
Company’s Remuneration Policy as approved by the shareholders in General
Meeting. For 2017, the chosen KPI is Adjusted Fully-diluted Earnings Per Share
(“EPS”). You will join the 2017 LTiP plan and under the terms of that plan the
Company will award 48,550 nominal cost Restricted Stock Units (RSUs) to you if
the reported 2017 EPS equals or exceeds $1.02,. In accordance with the 2017 LTiP
plan, if the reported EPS is below $1.02 you will receive fewer RSUs, with no
award if EPS is below $0.92. 6.3.2 As CEO of Luxfer you are required to maintain
a minimum holding of Luxfer ordinary shares of 50p each or an equivalent amount
of American Depository Shares (“ADS”) (“Shares”) in your own or your spouse’s
name, the amount to be determined by the Board from time to time on behalf of
the Company. The current minimum requirement is to hold Shares to the value of
1.5 times your annual basic salary. You have three years in which to acquire
this holding. Within the Company’s Remuneration Policy, this requirement shall
be reviewed from time to time and may be amended, increased, decreased, replaced
or withdrawn in the Company’s absolute discretion. In no event, however, shall
the Share ownership requirement exceed 3 times your annual basic salary. If the
Company increases the shareholding requirement, you will have twenty-four months
in which to purchase or otherwise acquire the additional shares. The Company
will match purchases by you of the Company’s shares on the following basis: (i)
You are required to purchase 22,500 Shares within twelve months of being
appointed. Upon purchase of this number of shares, the Company shall issue to
you 45,000 nominal cost RSUs. The matching RSUs will vest in three equal
tranches on the successive anniversaries of the date of issue. 6.3.3 Under the
terms of the current version of the Luxfer Group Insider Trading Policy which
the Company has adopted, in this position you will be classed as a “Covered
Person” for insider trading purposes and must obtain permission under that
policy to trade any shares/ADR/ADS in accordance with the rules set out in the
policy. 6.3.4 Upon your commencement of employment under this Agreement, the
Company will grant you 60,000 nominal cost RSUs that will become vested in equal
tranches over the first four anniversaries of your employment. 6.3.5 Upon your
commencement of employment under this Agreement, the Company will award you
performance based nominal cost RSU’s to vest on the Group being able to report
at least the following earnings per share (“EPS”) figures, as follows: LUXFER
HOLDINGS PLC Anchorage Gateway, 5 Anchorage Quay, Salford, M50 3XE May 17, 2017



--------------------------------------------------------------------------------



 
[ceoserviceagreementfor10007.jpg]
LUXFER HOLDINGS PLC SERVICE AGREEMENT (i) 30,000 RSUs that will become vested
upon the attainment of EPS of $1.20 in any calendar year up to and including
2020. (ii) 40,000 RSUs that will become vested upon the attainment of EPS of
$1.30 in any calendar year up to and including 2022. (iii) 50,000 RSUs that will
become vested upon the attainment of EPS of $1.40 in any calendar year up to and
including 2024. For this purpose, the EPS shall be the adjusted fully diluted
earnings per share as reported consistently. In order for the RSUs to vest as
described above, the Return on Capital Employed (“RoCE”) must equal or exceed
10% after tax in the calendar year for which the EPS achievement is measured.
Shares obtained pursuant to this sub-clause 6.3.5 must be held for at least five
years from the date of award of the RSUs. 6.3.6 In the event of a Change of
Control, all unvested time-based equity awards will vest. Performance-based
awards will be handled in line with the Remuneration Policy and the rules of the
LTIP scheme, as applicable to a change of control scenario. The minimum holding
period of five years will no longer apply. 6.3.7 For purposes of this Agreement,
the term “Change of Control” shall mean the occurrence of any of the following:
(i) one person (or more than one person acting as a group) acquires ownership of
stock of the Company that, together with the stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of such corporation; provided that, a Change of Control shall not
occur if any person (or more than one person acting as a group) owns more than
50% of the total fair market value or total voting power of the Company's stock
and acquires additional stock; (ii) one person (or more than one person acting
as a group) acquires (or has acquired during the twelve-month period ending on
the date of the most recent acquisition) ownership of the Company's stock
possessing 30% or more of the total voting power of the stock of such
corporation; (iii) a majority of the members of the Board are replaced during
any twelve- month period by directors whose appointment or election is not
endorsed by a majority of the Board before the date of appointment or election;
or; (iv) the Group has disposed of more than 40 percent of its assets and has no
plan to reinvest the bulk of the proceeds in building the remaining businesses
within eighteen months. 6.4 Pension Given restrictions on the amount that can be
put into pension schemes by high earners in the UK, the Company will instead pay
you a salary supplement as a percentage of basic salary (as shown in the
Schedule) in lieu of any pension contributions. You are entitled to be a member
of the Company's UK Defined Contribution Pension Scheme. The Company will comply
with the employer pension duties in respect of contributions in accordance with
Part 1 of the Pensions Act 2008. You may choose how much or how little, within
the limits set in law, to pay into the Pension Scheme out of your salary
supplement however, any salary supplement payments will be reduced by the level
of contribution made by the Company in line with Part 1 of the Pensions Act
2008. The salary supplement and any pension contributions will not be counted as
basic salary for any purpose. LUXFER HOLDINGS PLC Anchorage Gateway, 5 Anchorage
Quay, Salford, M50 3XE May 17, 2017



--------------------------------------------------------------------------------



 
[ceoserviceagreementfor10008.jpg]
LUXFER HOLDINGS PLC SERVICE AGREEMENT 6.5 Life Assurance During your employment,
you will be entitled to participate at the Company's expense in either the UK or
USA life assurance schemes as possible and appropriate (subject at all times to
the applicable rules, which may change from time to time). For its own benefit,
the Company has a 24 hour accident insurance arrangement which will provide
either three times or five times annual salary (depending on the circumstances)
in the event of your accidental death, or where you sustain specific permanently
disabling injuries whilst on the Company’s business. The benefits under the
policy in respect of you are payable to the Company. However, the Company may at
its sole discretion make payment to you of some or all of the benefits received
by it under the policy in accordance with any wishes expressed by you in an
‘expression of wish form’. This, and the above, form can be obtained from the
Company’s Pensions Manager and should be completed and returned as soon as
possible after you join the Company. 6.6 Medical and Dental Insurance You are
entitled to participate, at the Company’s expense in the Luxfer Group Corporate
Health Care Scheme for either UK or USA-based employees, as possible and
appropriate, subject to the rules of the relevant Scheme for your benefit and
your wife and all dependent children. Prior to your being able to join one of
the Company’s health plans described above, and for a maximum of twelve months,
the company will pay the actual cost of maintaining your existing US-based
health cover. 6.7 Annual Medical Examination In addition you are encouraged to
have an annual medical examination for which the Company will pay. 6.8 Insurance
Schemes Any insurance scheme or policy which is provided for your benefit is
subject to the Company's right to alter the terms of cover provided or any term
of the scheme or policy from time to time. Benefits under any insurance scheme
shall be subject to the rules of that scheme and the terms of any applicable
insurance policy and are conditional on you complying with and satisfying any
applicable requirements of the insurers. Copies of these rules and policies and
particulars of the requirements as amended from time to time shall be provided
to you on request. The Company shall have no liability to pay any benefit to you
under any insurance scheme unless it receives payment of the benefit from the
insurer under the scheme and shall not be responsible for providing you with any
benefit under an insurance scheme in the event that the relevant insurer refuses
for whatever reason to pay or provide or to continue to pay or provide that
benefit to you. 6.9 Company Car / Perks Allowance The Company shall pay you a
car and perks allowance as specified in the Schedule, You shall provide and
maintain your own car or cars in line with the Luxfer Group Senior Executive Car
Policy. The car and perks allowance shall not be treated as part of your basic
salary for any purpose and shall not be pensionable. The Company shall reimburse
you in respect of fuel costs for business mileage at the Company’s business
mileage rate. LUXFER HOLDINGS PLC Anchorage Gateway, 5 Anchorage Quay, Salford,
M50 3XE May 17, 2017



--------------------------------------------------------------------------------



 
[ceoserviceagreementfor10009.jpg]
LUXFER HOLDINGS PLC SERVICE AGREEMENT Use of your own car (or cars) shall be
subject to the ‘Senior Executive Car Policy’ and the Luxfer Group Work Related
Road Safety Handbook in force from time to time. In addition and in particular
you shall take good care of your car and ensure that it is properly insured,
including for use on business, and the provisions and conditions of any policy
of insurance relating to it are observed in all respects. You shall immediately
inform the Company if you are disqualified from driving and you shall cease to
be entitled to reimbursement of fuel expenses under this sub- clause 6.9 6.10
Relocation Expenses If you agree to relocate your family home to your normal
place of work, as identified in clause 5, the Company shall pay reasonable
expenses to relocate yourself and your family. Such reimbursement shall be in
line with the Company’s Relocation Policy, and will include: (i) reasonable
direct expenses of (realtor, legal) selling your properties in the USA (if you
choose to do so), (ii) reasonable direct expenses of purchasing a property
(legal, stamp duty), (iii) the cost of bringing your family over on one return
trip to look at possible locations, (iv) the cost of bringing your family over
to their new home, (v) the cost of bringing your personal goods (furniture etc.)
to your new home, (vi) the cost of up to 45 days temporary accommodation for you
and your family, and (vii) and an incidental expenses allowance of two months’
basic salary. In respect of items i, ii, and v of this clause, the Company will
expect at least two competitive quotes to be sought and the cheaper taken. 6.11
Legal Expenses The company will also pay for reasonable legal costs incurred by
you to review and finalize this contract. 6.12 Tax Protection In addition, the
Company will provide you with tax protection, if applicable, to account for any
tax liabilities above US tax liabilities, resulting from compensation and
benefits provided to you by the Company. Because you are a United States citizen
who has been and will be performing services in the United Kingdom (and other
locations), you may be subject to personal income taxation in both the United
States and other countries. In order to protect you from double taxation, you
shall be entitled to a tax protection payment compensating you for any
unavoidable excess of actual US and foreign taxes that you incur over the amount
of U.S. federal and state taxes you would have paid if you were an employee
based in the United States such that the after tax amount actually retained by
you is equal to the after tax amount you would have retained if you had been an
employee in the United States (“Tax Protection Payment”). In calculating actual
US taxes that you incur, it will be assumed that where possible you will claim a
credit for foreign taxes you pay or accrue in accordance with the guidance
provided within IRS Publication 514 as updated from time to time. In addition,
the Tax Protection Payment shall include payment by the Company of any
additional taxes required to be paid by you due to the Tax Protection Payment.
The Company shall pay the reasonable cost of a tax adviser to assist you with
the preparation of your tax returns and the resolution of any tax issues that
may result from payment received as a result of your employment with the Company
outside of the United States. It is your responsibility to file returns, claim
all available deductions and allowances, and provide any required documentation
on a timely basis to comply with US expatriate tax laws as well as the tax laws
of the United Kingdom. Notwithstanding anything herein to the contrary, the Tax
Protection Payment provided in this clause will only apply with respect to
payments and other compensation you have received and will receive from the
Company and will apply as to both (i) any tax periods in which you receive or
will receive any such payments or other compensation from the Company and (ii)
any tax periods in which you are subject to taxation in the United Kingdom in
LUXFER HOLDINGS PLC Anchorage Gateway, 5 Anchorage Quay, Salford, M50 3XE May
17, 2017



--------------------------------------------------------------------------------



 
[ceoserviceagreementfor10010.jpg]
LUXFER HOLDINGS PLC SERVICE AGREEMENT respect of his employment with the
Company. For the avoidance of doubt, you will be entitled to the Tax Protection
Payment under this clause without regard to the reason your employment
terminates. Payment of the Tax Protection Payment shall be made by the end of
the calendar year next following the calendar year in which you remit the
related taxes. More complex situations, such as how to handle a split tax year,
will be reviewed by the Company’s Tax Adviser and the employee’s Tax Adviser to
reach a fair and reasonable assessment of the Company’s liability under this
clause. 7. HOLIDAYS 7.1 In addition to normal public holidays you shall be
entitled to the number of working days’ paid holiday in each holiday year as
specified in the Schedule, such holiday to be taken at such time or times as may
be approved by the Company. 7.2 The Company’s holiday year is from 1 April up to
and including 31 March. In the respective holiday years in which your employment
commences or terminates, your entitlement to holiday shall accrue on a pro rata
basis for each completed calendar month of service during the relevant year. 7.3
If, on the termination of your employment, you have exceeded your accrued
holiday entitlement, the value of such excess, calculated by reference to clause
7.2 and your Salary, may be deducted from any sums due to you and if there are
no such sums due, you shall repay such excess to the Company on such
termination. If you have unused holiday entitlement, the Company may either
require you to take such unused holiday during any notice period or make a
payment to you in lieu of it, calculated as above. 7.4 Subject to your statutory
rights under the Working Time Regulations 1998, holiday entitlement for one
holiday year cannot be taken in subsequent holiday years unless otherwise agreed
by the Company. Failure to take holiday entitlement in the appropriate holiday
year will lead to forfeiture of any accrued holiday not taken without any right
to payment in lieu of it. 7.5 Where there are shutdowns at your place of work
you must, if required to do so, take part of your holiday entitlement at these
times. Otherwise you may take your holiday entitlement by mutual agreement with
your manager. 7.6 If you fall ill during your annual holiday, you may take
further holidays to cover the period of sickness. However, to do this you must
provide a medical certificate to cover the period of sickness and obtain the
agreement of your manager before taking further holiday. 8. SICKNESS BENEFIT 8.1
In the event that you are prevented by illness, accident or other injury from
properly performing your duties, subject to your compliance with this clause 8
and the Company’s approval, you shall be entitled to receive sickness benefits
in accordance with the Company's Sickness & Absence Policy. This policy may be
amended from time to time at the Company’s discretion. Any payments made under
this clause will include any Statutory Sick Pay payable and when it is exhausted
will be reduced by Social Security Sickness Benefit or other benefits
recoverable by you (whether or not recovered). For the avoidance of doubt your
right to receive Company sickness payments will not prejudice or in any way
limit the Company’s right to terminate your employment pursuant to this
Agreement. 8.2 You will notify the Company as soon as possible and at least by
10.00 am on the first day of your absence the fact of your absence and the
reason and on each day LUXFER HOLDINGS PLC Anchorage Gateway, 5 Anchorage Quay,
Salford, M50 3XE May 17, 2017



--------------------------------------------------------------------------------



 
[ceoserviceagreementfor10011.jpg]
LUXFER HOLDINGS PLC SERVICE AGREEMENT thereafter. If the incapacity continues
for a period of seven days or more, you will produce to the Company medical
certificates for the duration of your absence. 8.3 Whether or not you are absent
by reason of sickness, injury or other incapacity you will, at the request of
the Company agree to have a medical examination by a doctor appointed and paid
for by the Company and you authorise the Company to have unconditional access to
any report or reports (including copies) produced as a result of any examination
from time to time by the Company. 8.4 If you are incapable of performing your
duties by reason of circumstances where you have a claim for compensation
against a third party and you recover compensation for loss of earnings whether
from a third party or otherwise, you shall repay a sum equal to the amount
recovered, or if less, any amounts paid to you by the Company during your
absence. 8.5 The rights of the Company to terminate your employment under the
terms of this Agreement apply even when such termination would or might cause
you to forfeit any entitlement to sick pay, permanent health insurance or other
benefits. 9. DEDUCTION FROM PAY You authorise the Company to deduct from your
salary, any pay in lieu of notice, commission, bonus, holiday and sick pay or
any termination payment any sums which you may owe to the Company including
without limitation any overpayment of salary or expenses, any debt or loans or
any other sum or sums which may be required to be authorised pursuant to Section
13 of the Employment Rights Act 1996. 10. EXCLUSIVITY OF SERVICE 10.1 During the
continuance of this Agreement (including during any period of ‘garden leave’
pursuant to clause 15.5 below) you shall, unless prevented by ill health, devote
the whole of your time and attention to the business of the Company and shall
not without the previous consent of the Company in writing (such consent not to
be unreasonably withheld) engage in any other employment or business or hold any
position honorary or otherwise in any company, business, partnership or other
organisation PROVIDED ALWAYS that nothing in this clause shall preclude you from
holding or being otherwise interested in any other shares or other securities of
any company which are for the time being quoted on any recognised stock exchange
so long as your interest therein does not extend to more than 100th part of the
aggregate amount of such securities. It shall not be a violation of this clause
10.1 for you to continue to be a board member of the two entity boards on which
you currently sit, provided that it does not involve more than five working days
annually. You may resign from either of these external boards at any time and
apply to replace that position with another outside board assignment. 10.2 You
are required to comply at all times and in all respects with the Company's
requirements on declaration of interest, and those required by the Companies Act
2006 as amended from time to time and any other regulation, statute or
legislation applicable to you as a director of the Company or a Group Company in
any relevant jurisdiction and to promptly notify the Company Secretary of the
Company or Luxfer as appropriate in writing of any financial or other beneficial
interest in outside activities whether as principal, partner, director, sole
trader or otherwise. Failure to disclose such interest will be considered by the
Company to be gross misconduct. 10.3 After two years of service, the Board will
consider an application from you to take on one additional non-executive
position provided that it does not involve more than five days of work time and
there is no obvious conflict with either the business of the Company or its
reporting and meeting timetable. 11. CONFIDENTIALITY AND INTEGRITY LUXFER
HOLDINGS PLC Anchorage Gateway, 5 Anchorage Quay, Salford, M50 3XE May 17, 2017



--------------------------------------------------------------------------------



 
[ceoserviceagreementfor10012.jpg]
LUXFER HOLDINGS PLC SERVICE AGREEMENT 11.1 In the course of your employment you
will acquire confidential information about the Company (and any Group Company)
and its products, plans, systems and processes, customers and suppliers,
including secret information of a technical nature as to the design, operation,
specifications, costing and development of products. You will also have close
contact with and knowledge of the Company's customers with whom you deal, and
fellow employees. 11.2 You must at all times (whether during your employment or
after it terminates) keep confidential, and must not, except with the express
prior written permission of the Company or where necessary in the proper
exercise of your duties, directly or indirectly use, disclose to any third
party, including any employee of the Company not authorised to receive such
information, or fail to keep properly secure from disclosure, all secret or
confidential information of whatever kind that may have come to your knowledge
during or as a result of your employment by the Company, including but without
limitation information relating to the Company, its technical processes,
business plans, finances, staff, customers, prospective customers, suppliers or
products, information of a like kind relating to any Group Company, information
which has been disclosed to the Company in confidence by a third party, and any
other information of a kind that would usually be regarded as secret or
confidential. 11.3 For the avoidance of doubt you will not, without limit of
time, disclose to any other person, directly or indirectly, without the prior
written permission of the Company or use for your own purposes or those of any
other person any secret or confidential information about the Company, its
products, business, customers, suppliers or employees, including without
limitation:- i) the identity of and terms of business of any supplier of the
Company; ii) the identity of any customer of the Company, and information as to
products supplied to such customer, prices charged for any such products, and
requirements and likely future requirements of such customer; iii) the design
and constructions of any of the Company's processes or products or any proposed
or potential process or product and any information as to the software systems,
engineering specifications or manufacturing methods of any such product or
proposed or potential product; iv) the Company's business plans and intentions
including prospective acquisitions and development opportunities; v) any
information disclosed in confidence to the Company by any third party; vi) any
financial information including levels of salaries and other remuneration and
benefits payable to individual employees of the Company; vii) any confidential
information of a similar nature to the foregoing relating to any other Group
Company; being in each case information which you have acquired in the course of
or by reason of your employment with the Company. This clause 11 does not
prevent you from disclosure or use of information which has at the time entered
the public domain, otherwise than by your wrongful act or omission, or
disclosure in obedience to an order of a court or tribunal of competent
jurisdiction. The provisions of this clause 11 are without prejudice to your
duties and obligations to be implied into this Agreement at common law. 11.4
Except in the proper course of your duties under this Agreement you will not
remove from the Company or any Group Company premises or copy or allow others to
copy the contents of any document, computer, data storage device, tape or other
tangible item which contains confidential information or which belongs to the
Company or any Group Company. LUXFER HOLDINGS PLC Anchorage Gateway, 5 Anchorage
Quay, Salford, M50 3XE May 17, 2017



--------------------------------------------------------------------------------



 
[ceoserviceagreementfor10013.jpg]
LUXFER HOLDINGS PLC SERVICE AGREEMENT 11.5 You must not at any time make any
untrue, misleading or disparaging statement relating to the Company or a Group
Company. 11.6 Nothing in this clause shall be construed as preventing you from
making a “protected disclosure” within the meaning of the Public Interest
Disclosure Act 1998 as amended but you are advised to refer to the Company’s
disclosure policy on the subject before doing so. 11.7 Any deliberate or
culpable misuse or disclosure in breach of this clause will be treated as gross
misconduct and may result in summary dismissal. 11.8 If you have been appointed
a director of the Company or any Group Company at any time and if any
circumstances should arise in which it becomes necessary for you to seek
separate independent legal advice about your fiduciary responsibilities as a
director of the Company or about any potential conflict between your duties owed
to the Company and your duties owed to any Group Company, you shall comply with
the Luxfer Board Resolution on independent professional advice for directors as
amended from time to time a copy of which can be obtained from the Company
Secretary of Luxfer. 12. COMPANY PROPERTY All notes, memoranda, drawings,
designs, sketches formulae, computer software, prototypes or other equipment or
materials (by whatever medium made kept or stored) concerning the business of
the Company (or any supplier or customer of the Company) or Group Company as
shall be made or received by you during the course of your employment shall be
the property of the Company or the relevant Group Company and shall be
surrendered by you to someone duly authorised in that behalf at the termination
of your employment or on the request of the Company at any time during the
course of your employment. 13. INTELLECTUAL PROPERTY 13.1 In this clause 13
“Intellectual Property” means any: i) concept, discovery, invention, process,
procedure, development or improvement in process or procedure; ii) data, design,
formula, model, plans, drawings, documentation, database, computer program or
software (including related preparatory and design materials) whether
registrable or not and whether or not copyright or design rights subsist in it;
and iii) idea, method, information or know-how which is made, discovered,
created or generated by you whether alone or with others and in the course of
your employment which relates to or affects the business of the Company or any
Group Company or which is capable of being used or adapted for use in connection
with any such company. 13.2 Without prejudice to the provisions of the Patents
Act 1977, the Copyright Designs and Patents Act 1988 and any other applicable
legislation: 13.2.1 you must immediately disclose to the Company or the relevant
Group Company full details of any Intellectual Property; 13.2.2 if the rights in
the Intellectual Property belong to the Company or a Group Company or are
capable of doing so, you will act as trustee for the Company or the relevant
Group Company in relation to them; LUXFER HOLDINGS PLC Anchorage Gateway, 5
Anchorage Quay, Salford, M50 3XE May 17, 2017



--------------------------------------------------------------------------------



 
[ceoserviceagreementfor10014.jpg]
LUXFER HOLDINGS PLC SERVICE AGREEMENT 13.2.3 if requested by the Company or a
Group Company whether during your employment or after the Termination Date you
will at the expense of the Company or the relevant Group Company do everything
necessary (including executing documents) to: i) protect all current and future
rights in the Intellectual Property (by applying for letters patent or other
appropriate form of protection) in the United Kingdom or any other part of the
world; ii) vest, transfer or assign such protection or right as the case may be
to the Company or the relevant Group Company or its nominee with full title
guarantee and the right to sue for past infringement and recover damages; and
iii) to provide all reasonable assistance as the Company or the relevant Group
Company may require to obtain, maintain or enforce rights to the Intellectual
Property; 13.2.4 you hereby irrevocably and unconditionally waive in favour of
the Company or the relevant Group Company the moral rights conferred on you by
the Copyright Designs and Patents Act 1988 (and all similar rights in other
jurisdictions) in respect of any Intellectual Property right in which the
copyright is vested in the Company or the relevant Group Company under this
clause or otherwise; 13.2.5 you hereby agree not to publish or disclose to any
third party any information regarding Intellectual Property or do anything which
may prejudice any patent or protection of Intellectual Property. 13.2.6 pending
the execution of documents, necessary to effect your obligations under this
clause 13 you agree to hold all rights and interest in the Intellectual Property
as a bare trustee for the Company (or any Group Company). 14. EXECUTION OF
DOCUMENTS AND ATTORNEY You hereby irrevocably authorise the Company or the
relevant Group Company to appoint a person to execute any documents and to do
everything necessary to effect your obligations under clause 13 on your behalf.
15. TERMINATION 15.1 If you wish to terminate this Agreement for any reason you
must give the Company notice in writing. Subject to the provisions of clause
15.3(iii), the minimum Notice Period to be given by you is specified in the
Schedule. 15.2 The Company may terminate your employment under this Agreement at
any time: (i) by giving you notice in writing, in which case the provisions of
either 15.3(i) or clause 15.11 will apply; (ii) summarily, without payment in
lieu of notice or other compensation (except compensation earned through the
date of such termination), if you are found by the Company to have: (a)
committed gross misconduct, gross incompetence or repeat or continue any other
material breach of your obligations under this Agreement; or (b) committed, been
charged with or convicted of any criminal offence other than an offence which
does not in the reasonable opinion of the Company affect your position under
this Agreement; or LUXFER HOLDINGS PLC Anchorage Gateway, 5 Anchorage Quay,
Salford, M50 3XE May 17, 2017



--------------------------------------------------------------------------------



 
[ceoserviceagreementfor10015.jpg]
LUXFER HOLDINGS PLC SERVICE AGREEMENT (c) breached the Company’s or Luxfer’s
anti-corruption and bribery policy or related procedures; or (d) become bankrupt
or and enter into any arrangement or composition with creditors generally or;
(e) resigned or vacated your office as a director of the Company or any Group
Company otherwise than by agreement with or at the request of the Company or
such Group Company; or (f) become of unsound mind ( which includes lacking
capacity under the Mental Capacity Act 2005, or a patient under any statute
relating to mental health); (g) engaged in any conduct which, in the reasonable
opinion of the Board, brings or has the potential to bring yourself or the
Company or any Group Company into disrepute; (h) been found guilty of a breach
of the requirements, rules or regulations as amended from time to time of the
New York Stock Exchange, the FCA, the Market Abuse Regulation (596/2014/EU) and
any directly applicable regulation made under that Regulation or any regulatory
authorities relevant to any Group Company or any code of practice, policy or
procedures manual issued by the Company (as amended from time to time) relating
to dealing in the securities of the Company and any Group Company; (i) committed
any serious or repeated breach or serious non-observance of any of the
provisions of this Agreement or refused or neglected to comply with any
reasonable and lawful directions of the Board; or (j) been, in the reasonable
opinion of the Board, negligent and incompetent in the performance of your
duties. 15.3 (i) Except in circumstance involving a Change of Control, which
will entitle you to payment in accordance with clause 15.11, if the Company
terminates this Agreement for any reason otherwise than pursuant to clause
15.2(ii), the Company will pay you, in lieu of the Notice Period to which you
are entitled under the Schedule, a sum equal to your annual basic salary and
Target Bonus Opportunity (together the “PILON”). In addition, all outstanding
and unvested time-based awards will be vested immediately and transferred to you
in a timely manner consistent with Government regulations. Performance based
awards will be dealt with in line with the Company’s Remuneration Policy and
LTiP rules. Your employment with the Company will end at the date of payment of
the PILON and, following satisfaction of the terms of this clause 15.3(i), the
Company will have no further liability under this Agreement. (ii) The Company
reserves the right in the event of notice of termination by you under clause
15.1 and without giving any reason, to terminate your employment immediately
(prior to the end of the Notice Period). If the Company exercises the right
described in the previous sentence, the Company shall, in lieu of your Notice
Period, (i) pay to you your basic salary for the Notice Period or outstanding
balance thereof, (ii) immediately pay to you an amount equal to your Target
Bonus Opportunity for the year in which the termination of employment occurs,
and (iii) vest any unvested time-based awards that would have become vested
during the Notice Period and transfer these to you in a timely manner consistent
with Government regulations. Performance based awards will be dealt with in line
with the Company’s Remuneration Policy and LTiP rules. Your employment with the
Company will end at the date of payment of sums payable hereunder and, following
satisfaction of the terms of this clause 15.3(ii), the Company will have no
further liability under this Agreement. LUXFER HOLDINGS PLC Anchorage Gateway, 5
Anchorage Quay, Salford, M50 3XE May 17, 2017



--------------------------------------------------------------------------------



 
[ceoserviceagreementfor10016.jpg]
LUXFER HOLDINGS PLC SERVICE AGREEMENT (iii) Except in circumstance involving a
Change of Control, which will entitle you to payment in accordance with clause
15.11, if the Company, without your consent, makes a material and adverse change
to (a) your salary or other aspect of your remuneration package; and/or (b) your
role or responsibilities as contemplated at the date of this Agreement, you will
have the right to terminate your employment immediately, in which case the
Company will pay you, in lieu of the Notice Period to which you are entitled
under the Schedule, a sum equivalent to the amount that would fall due in the
event of termination pursuant to clause 15.3(i). For the purposes of this clause
15.3(iii). Your employment with the Company will end at the date of such payment
and, following satisfaction of the terms of this clause 15.3(iii), the Company
will have no further liability under this Agreement. 15.4 At any time during the
currency of notice of termination given by you under clause 15.1 the Company may
exercise its rights under clause 15.3(ii) above for all or any part of the
outstanding period of notice. 15.5 After notice of termination has been given by
you pursuant to clause 15.1 and if the Company has not exercised its discretion
under clause 15.3(ii), provided that you continue to be paid and enjoy your full
contractual benefits until the end of the Notice Period, the Company in its
absolute discretion without breaking the terms of this Agreement or giving rise
to any claim against the Company or any Group Company for all or part of the
Notice Period (as the case may be): (i) exclude you from the premises of the
Company and/or any Group Company; (ii) require you to carry out specified duties
(consistent with your status, role and experience) for the Company and/or any
Group Company other than those referred to in clause 2 or to carry out no
duties; (iii) announce to employees, suppliers and customers of the Company
and/or any Group Company and the New York Stock Exchange or other applicable
regulatory body that you have been given notice of termination or have resigned
(as the case may be); (iv) instruct you not to communicate orally or in writing
with suppliers, customers, employees, agents or representatives of the Company
and/or any Group Companies until your employment under this Agreement has
terminated. (v) (If you have been appointed a director of the Company or any
Group Company at any time) request you to give notice resigning immediately
without claim for the compensation (but without prejudice to any claim you may
have for damages for breach of this Agreement): (i) as a director of the Company
and all such Group Companies of which you are a director; and (ii) all
trusteeships held by you of any pension scheme or other trusts established by
the Company or any Group Company or any other company with which you have had
dealings as a consequence of your employment with the Company. For the avoidance
of doubt, your duties and obligations under clause 2 and, those to be implied
into this Agreement at common law, continue to apply during any period of
exclusion pursuant to this clause. 15.6 On commencement of any period of
exclusion pursuant to clause 15.5 you will deliver up to the Company in
accordance with clause 12 all property belonging to the Company or any Group
Company. 15.7 During any period of exclusion pursuant to clause 15.5 you will
not be entitled to accrue holiday. Any untaken holiday entitlement accrued up to
the date of LUXFER HOLDINGS PLC Anchorage Gateway, 5 Anchorage Quay, Salford,
M50 3XE May 17, 2017



--------------------------------------------------------------------------------



 
[ceoserviceagreementfor10017.jpg]
LUXFER HOLDINGS PLC SERVICE AGREEMENT commencement of leave should be taken
during the leave period. You agree to notify the Company of any days or days
during the exclusion period when you will be unavailable due to holiday and will
endeavour to agree convenient holiday dates in advance with the Company. 15.8
Before and after termination of your employment, you will provide the Company
and/or any Group Company with reasonable assistance regarding matters of which
you have knowledge and/or experience in any proceedings or possible proceedings
in which the Company and/or Group Company is or may be a party. If your
employment with the Company has been terminated in accordance with clause 15.3,
you will be compensated at a daily rate consistent with your basic salary in
effect as of the notice of termination. 15.9 At any time after notice (including
summary notice) to terminate this Agreement has been served or received by the
Company, the Company may require you to (i) transfer, without payment, to the
Company (or as the Company may direct) any nominee shareholdings provided to you
by or held by you in or on behalf of any Group Company; and/or (ii) return to
the Company on request any documents, computer disks and tapes and other
tangible items in your possession or under your control which belong to the
Company or any Group Company or which contain or refer to any confidential
information; and/or (iii) delete all confidential information from any computer,
disks, tapes or other re-usable material in your possession or under your
control and destroy all other documents and tangible items in your possession or
under your control which contain or refer to any confidential information;
and/or (iv) resign immediately without compensation from any office that you
hold in or on behalf of any Group Company; and/or (v) provide a signed statement
that you have complied fully with your obligations under this clause 15.9
together with such reasonable evidence of compliance as the Company may request.
If you fail to comply with clauses 15.9(i) and/or 15.9(ii) within seven days of
being required, the Company is hereby irrevocably authorised to appoint some
person in your name and on your behalf to sign any document or do anything
necessary or requisite to effect such resignation(s) and/or transfer(s) (without
prejudice to any claims which you may have against the Company arising out of
this Agreement or its termination). 15.10 If your employment by the Company is
terminated in connection with a Change of Control and: (i) you receive an offer
of employment with any company concerned with such Change of Control (each a
“Successor”); and (ii) the offer is for employment of a similar nature and on
terms generally no less favourable than those of your employment under this
Agreement (“Equivalent Position”); Then, except with respect to a termination
described in clause 15.11, you shall have no claim against the Company in
respect of the termination of your employment. 15.11 If your employment with the
Company is terminated by the Company in connection with a Change of Control and
you do not receive an offer of employment with an Equivalent Position (as
described in clause 15.10), or your employment with the Company is terminated by
the Company (or the Successor), otherwise than pursuant to clause 15.2 (ii),
within two years following a Change of Control, then you will be entitled to a
redundancy payment in line with the Company’s normal practice for senior
executives (as at the date of this Agreement), but calculated using two-times
your highest annual basic salary instead of basic salary. Outstanding but
unvested time-based LTiP awards will vest immediately, while LUXFER HOLDINGS PLC
Anchorage Gateway, 5 Anchorage Quay, Salford, M50 3XE May 17, 2017



--------------------------------------------------------------------------------



 
[ceoserviceagreementfor10018.jpg]
LUXFER HOLDINGS PLC SERVICE AGREEMENT performance-based awards and bonus will be
treated in accordance with the Remuneration Policy and the rules of the LTiP
scheme, as applicable to a change of control scenario. Your employment with the
Company will end at the date of payment of the redundancy payment and, following
satisfaction of the terms of this clause 15.11, the Company will have no further
liability under this Agreement. 16 RESTRICTIONS FOLLOWING TERMINATION 16.1 In
this clause 16 the following expressions have the following meanings: “Critical
Person” any person who was an employee, agent, director, consultant or
independent contractor employed, appointed or engaged by the Company or any
Relevant Group Company at any time within the Relevant Period who by reason of
such employment, appointment or engagement and in particular his/her seniority
and expertise or knowledge of trade secrets or confidential information of the
Company or any Group Company or knowledge of or influence over the clients,
customers or suppliers of the Company or any Group Company is likely to be able
to assist or benefit a business in or proposing to be in competition with the
Company or any Relevant Group Company; “Products or Services” products or
services which are of the same kind as or of a materially similar kind to or
competitive with any products or services sold or supplied by the Company or any
Relevant Group Company within the Relevant Period including for the avoidance of
doubt but not limited to high pressure and composite gas cylinders; magnesium
alloys, powders and wrought products; chemically derived zirconium oxides and
chemicals; superplastically formed aluminium and composite components and any
additional core product lines that the Company or a Group Company may have
manufactured in the Relevant Period prior to you leaving the Company for
whatever reason; “Relevant Customer” any person, firm, company or organisation
who or which at any time during the Relevant Period is or was: i) negotiating
with the Company or a Relevant Group Company for the sale or supply of Relevant
Products or Services; or ii) a client or customer of the Company or any Relevant
Group Company for the sale or supply of Relevant Products or Services; or iii)
in the habit of dealing with the Company or any Relevant Group Company for the
sale or supply of Relevant Products or Services and in each case with whom or
which you were directly concerned or connected or of whom or LUXFER HOLDINGS PLC
Anchorage Gateway, 5 Anchorage Quay, Salford, M50 3XE May 17, 2017



--------------------------------------------------------------------------------



 
[ceoserviceagreementfor10019.jpg]
LUXFER HOLDINGS PLC SERVICE AGREEMENT which you had personal knowledge during
the Relevant Period in the course of your employment hereunder; “Relevant Group
Company” any Group Company (other than the Company) for which you have performed
services under this Agreement or for which you had operational/management
responsibility at any time during the Relevant Period; “Relevant Period” the
period of 12 months immediately before the Termination Date or (where such
provision is applied) the commencement of any period of exclusion pursuant to
clause 16.2 if earlier; “Relevant Products or Products or Services with which
sale or supply you Services” were directly concerned or connected or of which
you had personal knowledge during the Relevant Period in the course of your
employment hereunder; “Restricted Territory” any country in which the Company or
any Group Company has a material interest in the sale or supply of Products or
Services. 16.2 You will not without the prior written consent of the Company
(such consent not to be unreasonably withheld) directly or indirectly and
whether alone or in conjunction with or on behalf of any other person and
whether as a principal, shareholder, director, employee, agent, consultant,
partner or otherwise: 16.2.1 within the Restricted Territory for a period of
twelve months from the Termination Date be engaged, concerned or interested in,
or provide commercial or professional advice to, any other business which
supplies Products or Services in competition with the Company or any Relevant
Group Company PROVIDED that this restriction does not apply to prevent you from:
(i) undertaking duties or activities which are materially different from those
undertaken by you during the Relevant Period in the performance of your duties
hereunder; or (ii) holding shares or other securities in any company which is
quoted, listed or otherwise dealt in on a recognised investment exchange or
other securities market and which confer not more than four per cent of the
votes which could be cast at a general meeting of such company; 16.2.2 within
the Restricted Territory for a period of twelve months from the Termination Date
be engaged, concerned or interested in any business which at any time during the
Relevant Period has supplied products or services to the Company or any Relevant
Group Company or is or was at any time during the Relevant Period a Relevant
Customer of the Company or any Relevant Group Company if such engagement,
concern or interest causes or would cause the supplier to cease, alter or
materially to reduce its supplies to the Company (or any Relevant Group Company
as the case may be) or the Relevant Customer to cease or materially to reduce
its orders or contracts with the Company or any Relevant Group Company; or
16.2.3 for a period of twelve months from the Termination Date so as to compete
with the Company or any Relevant Group Company canvass, solicit or approach or
cause to be canvassed, solicited or approached any Relevant Customer for the
sale or supply of Relevant Products or Services or endeavour to do so; or LUXFER
HOLDINGS PLC Anchorage Gateway, 5 Anchorage Quay, Salford, M50 3XE May 17, 2017



--------------------------------------------------------------------------------



 
[ceoserviceagreementfor10020.jpg]
LUXFER HOLDINGS PLC SERVICE AGREEMENT 16.2.4 for a period of twelve months from
the Termination Date so as to compete with the Company or any Relevant Group
Company deal or contract with any Relevant Customer in relation to the sale or
supply of any Relevant Products or Services, or endeavour to do so; or 16.2.5
for a period of twelve months from the Termination Date solicit, induce or
entice away from the Company or any Relevant Group Company or, in connection
with any business in or proposing to be in competition with the Company or any
Relevant Group Company, employ, engage or appoint or in any way cause to be
employed, engaged or appointed a Critical Person whether or not such person
would commit any breach of his or her contract of employment or engagement by
leaving the service of the Company or any Relevant Group Company; 16.2.6 use in
connection with any business any name, which includes the name of the Company or
any Group Company or any colourable imitation of it. 16.3 Whilst the
restrictions in this clause 16 (on which you have had an opportunity to take
independent advice as you hereby acknowledge) are regarded by the parties as
fair and reasonable, it is hereby declared that each of the restrictions in this
clause 16 is intended to be separate and severable. If any restriction is held
to be unreasonably wide but would be valid if part of the wording (including in
particular but without limitation the defined expressions referred to in clause
16.1) were deleted, such restriction will apply with so much of the wording
deleted as may be necessary to make it valid. 16.4 The parties agree that the
periods referred to in sub-clauses 16.2.1, 16.2.2, 16.2.3, 16.2.4 and 16.2.5
above will be reduced by one day for every day during which at the Company’s
direction and pursuant to clause 15.5 above you have been excluded from the
Company’s premises and/or have not carried out any duties or have carried out
duties other than your normal duties. 16.5 If you breach any of the provisions
in this clause 16 the Company will be entitled by written notice to you to
extend the period during which the provisions of clause 16 which have been
breached apply by an equivalent period to that during which the breach or
breaches have continued, such additional period to commence on the date on which
the said period would have otherwise expired. You hereby agree that if the
Company so extends the period of any such restriction, this will not prejudice
the right of the Company to apply to the Courts for injunctive relief in order
to compel you to comply with the provisions of this clause 16 and/or damages, as
the case may be. 16.6 For the purposes of clause 16 the Company has entered into
this Agreement as agent for and trustee of all Relevant Group Companies and all
Group Companies respectively. If requested to do so, you will enter into another
agreement directly with any of our Group Companies. 16.7 If you apply for or are
offered a new employment, appointment or engagement, before entering into any
related contract you will bring the terms of this Agreement to the attention of
a third party proposing directly or indirectly to employ, appoint or engage you.
17. NOTICES Any notice given under this Agreement shall be deemed well served if
when addressed to the Company it be left at the address identified in this
Agreement or be sent by first class post addressed to that address, or if when
addressed to you it be served personally or be sent by first class post
addressed to you at the usual or last known address and in case of service by
first class post the date of service shall be the date following the date of
posting. LUXFER HOLDINGS PLC Anchorage Gateway, 5 Anchorage Quay, Salford, M50
3XE May 17, 2017



--------------------------------------------------------------------------------



 
[ceoserviceagreementfor10021.jpg]
LUXFER HOLDINGS PLC SERVICE AGREEMENT 18. DATA PROTECTION 18.1 For the purposes
of the Data Protection Act 1998 you consent to the processing of all or any
personal data (in manual, electronic or any other form) relevant to your
employment, by the Company or any Group Company and/or any agent or third party
nominated by the Company and bound by a duty of confidentiality. Processing
includes, but is not limited to, obtaining, recording, using and holding data
relating to you for legal, personnel, administrative and management purposes and
in particular to the processing of any sensitive personal data (as defined in
the Data Protection Act 1998) relating to you, including, as appropriate: (a)
Information about your physical or mental health or condition in order to
monitor sick leave and take decisions about your fitness to work; (b) Your
racial or ethnic origin or religious or similar information in order to monitor
compliance with equal opportunities legislation; (c) Information relating to any
criminal proceedings in which you have been involved for insurance purposes and
in order to comply with legal requirements and obligations to third parties.
18.2 The Company may make such information available to any Group Company, those
who provide products and services to the Company or any Group Company (such as
advisers and payroll administrators) regulatory authorities, potential or future
employers, governmental or quasi-governmental organisations and potential
purchasers of the Company or any Group Company or the business in which you
work. 18.3 You consent to the transfer of such information to any Group Company
and the Company or any Group Company business contacts outside the European
Economic Area in order to further its or their business interests even where the
country or territory in question does not maintain adequate data protection
standards. 19. RELEVANT LAW 19.1 This Agreement shall be governed by and
construed under the laws of England and Wales and the parties hereto submit to
the jurisdiction of the Courts of England and Wales. 19.2 A reference to a
particular law is a reference to it as it is in force for the time being taking
account of any amendment, extension, or re-enactment and includes any
subordinate legislation for the time being in force made under it. 20.
OVERRIDING LEGISLATION This Agreement is subject to any overriding legislation.
21. HEADINGS The headings to the clauses of this Agreement are for convenience
of reference only and shall not affect the meanings or construction of anything
herein contained. 22. ASSIGNMENT The benefit and burden of this Agreement shall
devolve upon and be enforceable by and against not only the Company but also its
assignees. 23. EFFECT OF TERMINATION LUXFER HOLDINGS PLC Anchorage Gateway, 5
Anchorage Quay, Salford, M50 3XE May 17, 2017



--------------------------------------------------------------------------------



 
[ceoserviceagreementfor10022.jpg]
LUXFER HOLDINGS PLC SERVICE AGREEMENT The expiration or termination of this
Agreement shall not operate to affect any provisions contained in this
Agreement, which are specifically expressed such as to operate or have effect
after this Agreement has terminated. 24. GRIEVANCE You may refer any grievance
to the Company by written submissions in accordance with the Company's Grievance
Procedure. To the extent that statute allows for this the Company’s Grievance
Procedure is not incorporated by reference into this Agreement and therefore
does not form part of your contract of employment. 25. DISCIPLINARY PROCEDURE
25.1 The Company has a disciplinary procedure. To the extent that statute allows
for this the Company’s Disciplinary Procedure is not incorporated by reference
into this Agreement and therefore does not form part of your contract of
employment. 25.2 The Company shall be entitled prior to and during the course of
any investigations to suspend you (with or without pay) and exclude you from the
premises of the Company if suspension is necessary to allow a proper
investigation to be conducted or if there may be circumstances, which would
entitle the Company to dismiss you summarily. 26. RIGHTS OF THIRD PARTIES
Nothing in this Agreement is intended to confer on any person any right to
enforce any term of this Agreement which that person would not have had but for
the Contracts (Rights of Third Parties) Act 1999. 27. STATUTORY INFORMATION The
terms set out in this Agreement include those required to be included in a
statement of the terms of your employment under section 1 and 2 of the
Employment Rights Act 1996, and this Agreement is therefore also the statement
required to be given to you. In order to meet the statutory requirements the
Company is required to give particulars of any collective agreements applicable
to your employment: there are no such collective agreements applicable by your
employment. 28 RESIGNATION AS A DIRECTOR 28.1 If you have been appointed a
director of the Company or a Group Company at any time, you will on termination
of your employment for any reason at the request of the Board (pursuant to
either a resolution of the Board or members of the Company) give notice
resigning immediately without claim for compensation (but without prejudice to
any claim you may have for damages for breach of this Agreement): (i) as a
director of the Company and all such Group Companies of which you are a
director; and (ii) all trusteeships held by you of any pension scheme or other
trusts established by the Company or any Group Company or any other company with
which you have had dealings as a consequence of your employment with the
Company. LUXFER HOLDINGS PLC Anchorage Gateway, 5 Anchorage Quay, Salford, M50
3XE May 17, 2017



--------------------------------------------------------------------------------



 
[ceoserviceagreementfor10023.jpg]
LUXFER HOLDINGS PLC SERVICE AGREEMENT 28.2 If notice pursuant to clause 28.1 or
15.5(v) is not received by the relevant company within seven days of a request
by the Company, the Company is irrevocably authorised to appoint a person to
execute any documents and to do everything necessary to effect such resignation
or resignations on your behalf. 28.3 Except with the prior written agreement of
the Board, you will not during your employment under this Agreement voluntarily
resign your office as a director of the Company or any Group Company and if you
do so without the consent or concurrence of the Board, the Company will be
entitled to terminate your employment pursuant to clause 15.2(e) or at the
Company’s absolute discretion, to treat such resignation as notice of
termination given by you to the Company pursuant to clause 15.1(i). 29 PAYMENTS
MADE BY THE COMPANY AND AWARENESS OF US REGULATIONS 29.1 While payments under
this contract will, in all probability, be made by a UK entity, the Company
will, where applicable, take account of the various US regulations covering non-
qualified deferred compensation (e.g. as required under s409A) when determining
the appropriate timing of those payments. In his position as CEO, the employee
will be well- placed to ensure that such discipline is followed. LUXFER HOLDINGS
PLC Anchorage Gateway, 5 Anchorage Quay, Salford, M50 3XE May 17, 2017



--------------------------------------------------------------------------------



 
[ceoserviceagreementfor10024.jpg]
LUXFER HOLDINGS PLC SERVICE AGREEMENT Ref to THE SCHEDULE For : Alok Maskara
Clause 1. POSITION Chief Executive Officer, Luxfer Group 1.1 rd 2. COMMENCEMENT
DATE May 23 2017 (initially as CEO-Designate, to 1.2 become CEO on July 1st,
2017) 3. CONTINUITY OF EMPLOYMENT N/A 1.2 4. LOCATION Head Office, Salford,
England 5 5. BASIC SALARY US$# 6.1 Target of #% of basic salary:  #% of basic
salary for hitting budget KPIs (with 6. ANNUAL CASH BONUS a max of #% for
hitting stretch targets) 6.2  #% of basic salary for hitting personal or
strategic objectives Total potential bonus is #% of basic salary 7. ANNUAL LTIP
AWARD #x Basic salary in performance awards 6.3 8. PENSION ARRANGEMENTS Salary
Supplement of #% of basic salary 6.4 9. PRIVATE MEDICAL INSURANCE Family
membership of either the US or UK 6.6 company health care plans as possible and
appropriate 10. CAR AND PERKS ALLOWANCE US$# 6.9 11. HOLIDAY ENTITLEMENT 25 days
plus UK bank holidays 7.1 Twelve months if the notice period expires on or prior
to the 12. NOTICE PERIOD: 4th anniversary of the Commencement Date 15.1 TO BE
GIVEN BY EMPLOYEE 120 days if the notice period expires after the 4th
anniversary of the Commencement Date 13. NOTICE PERIOD: 15.2(i) TO BE GIVEN BY
EMPLOYER Twelve months NB: The Schedule is at all times to be read in
conjunction with the Contract of Employment and in the event of conflict the
latter shall prevail. LUXFER HOLDINGS PLC Anchorage Gateway, 5 Anchorage Quay,
Salford, M50 3XE May 17, 2017



--------------------------------------------------------------------------------



 
[ceoserviceagreementfor10025.jpg]
LUXFER HOLDINGS PLC SERVICE AGREEMENT This Agreement has been signed on behalf
of the Company and executed and delivered as a deed by Alok Maskara on the date
set out below Signed for and on behalf of Luxfer Holdings PLC: Director SIGNED:
………………………………………………………………………… NAME: ………………………………………………………………………… DATED:
………………………………………………………………………… Secretary SIGNED: …………………………………………………………………………
NAME: ………………………………………………………………………… DATED: ………………………………………………………………………… Executed
and Delivered as a Deed by ---- ------- SIGNED: …………………………………………………………………………
NAME: ………………………………………………………………………… DATED: ………………………………………………………………………… WITNESSED
BY: SIGNED: ………………………………………………………………………… NAME: …………………………………………………………………………
DATED: ………………………………………………………………………… LUXFER HOLDINGS PLC Anchorage Gateway, 5
Anchorage Quay, Salford, M50 3XE May 17, 2017



--------------------------------------------------------------------------------



 